Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker; Jill S. et al. (US 20100183825 A1). Becker teaches a system dedicated for parts cleaning (Figure 2-6), comprising: a gas supply apparatus (1020+1010; Figure 3; [0049]; 11000; Figure 11; [0071]-Applicant’s 10; Figure 1,2) configured to supply a cleaning gas (H2, O2, N2 - [0071]; Figure 3,4); a first adapter (2100; Figure 3,4; [0049]; [0042]; 5130; Figure 6-Applicant’s 16; Figure 1) connected to a gas supply port (2160; Figure 4) of the gas supply apparatus (1020+1010; Figure 3; [0049]; 11000; Figure 11; [0071]-Applicant’s 10; Figure 1,2); an exhaust system (all below 5155; Figure 6; all below 1040; Figure 10-Applicant’s 20; Figure 1) configured to exhaust the gas supplied from the gas supply apparatus (1020+1010; Figure 3; [0049]; 11000; Figure 11; [0071]-Applicant’s 10; Figure 1,2); and a second adapter (5155; Figure 6-Applicant’s 18; Figure 1) connected to a gas inlet (5020; Figure 6) of the exhaust system (all below 5155; Figure 6; all below 1040; Figure 10-Applicant’s 20; Figure 1), as claimed by claim 1
Becker further teaches:
The system dedicated for parts cleaning (Figure 2-6) according to claim 3, wherein the gas supply apparatus (1020+1010; Figure 3; [0049]; 11000; Figure 11; [0071]-Applicant’s 10; Figure 1,2) includes: a remote plasma unit (1010; Figure 3,4; 5120; Figure 6-Applicant’s 10a; Figure 2) provided as the cleaning unit (1010; Figure 3,4; 5120; Figure 6-Applicant’s 10a; Figure 2); a gas box (1020; Figure 3; 12000; Figure 12; [0098]) in which the cleaning gas (H2, O2, N2 - [0071]; Figure 3,4) is stored; a controller box (15000,15100; Figure 15; [0049]) configured to control an operation of supplying the cleaning gas (H2, O2, N2 - [0071]; Figure 3,4); and an electric box (1130; Figure 2; [0060]) configured to function as a power supply, as claimed by claim 4
The system dedicated for parts cleaning (Figure 2-6) according to claim 1, wherein the exhaust system (all below 5155; Figure 6; all below 1040; Figure 10-Applicant’s 20; Figure 1) includes: a first pipe (at 5030+downstream; Figure 6; pipe exhaust from 1040; Figure 10-Applicant’s 20a; Figure 1) configured to join the gas inlet (5020; Figure 6) to a first exhaust outlet (1040/exhaust piping interface; Figure 10); an auxiliary vacuum pump (1110; Figure 10) provided in the middle of the first pipe (at 5030+downstream; Figure 6; pipe exhaust from 1040; Figure 10-Applicant’s 20a; Figure 1); and a second pipe (at 5010; Figure 10) configured to join a portion of the first pipe (at 5030+downstream; Figure 6; pipe exhaust from 1040; Figure 10-Applicant’s 20a; Figure 1) between the gas inlet (5020; Figure 6) and the auxiliary vacuum pump (1110; Figure 10) to a second exhaust outlet (at 5010; Figure 10), as claimed by claim 5
The system dedicated for parts cleaning (Figure 2-6) according to claim 1, further comprising: a pressure control valve (valves at header for “plasma source”; Figure 11-Applicant’s 14; Figure 1) provided in a pipe configured to connect the gas supply apparatus (1020+1010; Figure 3; [0049]; 11000; Figure 11; [0071]-Applicant’s 10; Figure 1,2) and the first adapter (2100; Figure 3,4; [0049]; [0042]; 5130; Figure 6-Applicant’s 16; Figure 1), as claimed by claim 7
The system dedicated for parts cleaning (Figure 2-6) according to claim 5, wherein the auxiliary vacuum pump (1110; Figure 10) and a receiving area (receiving area at 1120; Figure 10-Applicant’s 40a; Figure 2) configured to receive a target pump (1120; Figure 10) to be cleaned are provided below (Figures 12-19) the gas supply apparatus (1020+1010; Figure 3; [0049]; 11000; Figure 11; [0071]-Applicant’s 10; Figure 1,2), as claimed by claim 9
The system dedicated for parts cleaning (Figure 2-6) according to claim 9, wherein the receiving area (receiving area at 1120; Figure 10-Applicant’s 40a; Figure 2) is provided beside (Figures 12-19) the auxiliary vacuum pump (1110; Figure 10), as cliamed by claim 10
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 Lare rejected under 35 U.S.C. 103 as being unpatentable over Becker; Jill S. et al. (US 20100183825 A1) in view of Guan; Yan et al. (US 20140069459 A1). Becker is discussed above. Becker does not teach:
The system dedicated for parts cleaning (Figure 2-6) according to claim 1, wherein Becker’s gas supply apparatus (1020+1010; Figure 3; [0049]; 11000; Figure 11; [0071]-Applicant’s 10; Figure 1,2) is configured to supply a halogen-based gas (H2, O2, N2 - [0071]; Figure 3,4), as claimed by claim 2
The system dedicated for parts cleaning (Figure 2-6) according to claim 1, wherein Becker’s gas supply apparatus (1020+1010; Figure 3; [0049]; 11000; Figure 11; [0071]-Applicant’s 10; Figure 1,2) is configured to supply NF3 or CFx (x is a positive integer) through Becker’s plasma-excitation-type cleaning unit (1010; Figure 3,4; 5120; Figure 6-Applicant’s 10a; Figure 2), as claimed by claim 3
Guan also teaches an ALD deposition system (Figure 1A,B; [0043]) including supplying nitrogen fluoride (NF3 [0054]-[0055]) from a remote plasma source (150; Figure 1A,B) for cleaning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Becker to supply nitrogen fluoride as taught by Guan is for “improved clean uniformity” as taught by Guan (abstract, [0046]).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Becker; Jill S. et al. (US 20100183825 A1) in view of Yamasaki, Hideaki  et al. (US 20030037730 A1). Becker is discussed above. Becker further teaches the system dedicated for parts cleaning (Figure 2-6) according to claim 5, further comprising: a first valve (5025; Figure 10) configured to open and close a gas passage of the first pipe (at 5030+downstream; Figure 6; pipe exhaust from 1040; Figure 10-Applicant’s 20a; Figure 1) without disturbing a gas flow of the second pipe (at 5010; Figure 10) – claim 6.
Becker does not teach:
a second valve configured to open and close a gas passage of Becker’s second pipe (at 5010; Figure 10) without disturbing a gas flow of Becker’s first pipe (at 5030+downstream; Figure 6; pipe exhaust from 1040; Figure 10-Applicant’s 20a; Figure 1) – claim 6
The system dedicated for parts cleaning (Figure 2-6) according to claim 1, further comprising: a temperature sensor attached to the exhaust system (all below 5155; Figure 6; all below 1040; Figure 10-Applicant’s 20; Figure 1), as claimed by claim 8
Yamasaki also teaches a deposition apparatus (Figure 1) including an exhaust gas abatement system (Figure 3) including a bifurcated exhaust path with isolation valves for each branch. Yamasaki also teaches a thermocouple (64; Figure 4; [0084]) reading the temperature for Yamasaki’s exhaust system (Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Becker to add Yamasaki’s exhaust system is for at least recovering reaction byproducts as taught by Yamasaki ([0015]-[0016])
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Becker; Jill S. et al. (US 20100183825 A1). Becker is discussed above. Becker does not teach wherein the auxiliary vacuum pump (1110; Figure 10) is present in an area narrower than the receiving area (receiving area at 1120; Figure 10-Applicant’s 40a; Figure 2), as claimed by claim 11.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Becker to optimize Becker’s gas box (1020; Figure 3; 12000; Figure 12; [0098]) dimensions.
Motivation for Becker to optimize Becker’s gas box (1020; Figure 3; 12000; Figure 12; [0098]) dimensions is for minimizing working footprint as taught by Becker ([0097]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716